Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/4/21 has been entered. Claims 1-7 and 9-21 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/5/20 with exceptions noted below.
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.
Applicant asserts that Krowech teaches against a composite material because it positively recites steel and other metallic materials. Applicant has cited Paragraph 0048 for this teaching. 
Examiner asserts that positive recitation of materials does not teach away from the use of other materials. Additionally Krowech teaches any material for the spreader bar in Paragraph 0044. It is unclear how Krowech teaches away from a material when it teaches any material that will not fracture or fail during use.
Applicant asserts that discharging dry ice with air is not taught. 
Additional teachings have been used to teach this limitation.
Applicant asserts that the prior art does not teach a wedge that is purely made of a composite material.
Examiner asserts a wedge made from only one material is not claimed.
Applicant asserts that the change in size rejection for claims 2, 3, and 7 is improper because a change in size reduces the amount of stress in the wedge. 
Examiner asserts that in a larger or smaller tube configurations or steam generators a change in size of the lance would be simply provided for scale. Applicant has not linked the size of the wedge to any features of the tubes.
Applicant asserts that two wands are not taught by Krowech. 
Examiner asserts that two wands are not claimed. Applicant has claimed a first blowing wand configured to push debris forward and a second shooting wand that shoots a liquid or a gas. Only one of these is required to shoot a liquid or a gas. The other must be configured to push debris forward. If Applicant intends to claim two wands that expel liquid or gas then this should be claimed. 
Applicant asserts because Hong teaches a soot blower used for cleaning as opposed to cleaning heat recovery steam generator systems it is non-analogous art.
Examiner disagrees, they both clean tubes and Applicant is taking an extremely narrow view of analogous art.
Applicant asserts that Krowech 902 does not teach spreading the tubes per the claim because the tines are inserted and then the tubes are spread in an inverse pinching motion. 
Examiner asserts that spreading the tubes is claimed. The specific method that Applicant asserts in the arguments is not claimed. The spreading of the tubes is shown in at least Figures 13, 15, and 17. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 15, the specification only recites approximately 30 degrees relative to the channel. There is no recitation of at least 30 degrees. Regarding claim 19 there is no recitation of the width of the first or second wedge in relation to the spacing between the tubes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20160116158 to Krowech et al. (Krowech) in view of U.S. Patent 4600115 to Coussau et al. (Caussau), U.S. PGPUB 20190293372 to Hong (Hong), and U.S. PGPUB 20170016686 to Kim et al. (Kim).
Regarding claims 1, 11, and 17, Krowech teaches an elongate wedge (20 and 40, Figures 2-5) with a width, a length, and a height, wherein the wedge is configured to contact and spread the plurality of tubes and the plurality of fins to form a channel therebetween (wedge, 46, Figures 4 and 5; and a wand configured to spray one of a liquid or a gas about the heat recovery steam generator system (20 or 108 and 104, Figures 3 and 8); wherein the elongate wedge contacts the plurality of tubes and the plurality of fins about an extended surface (shown in Figure 2); and wherein the wand is removably insertable into the channel (Paragraphs 0010, 0032-0035 and shown in Figure 3), wherein the material is a softer material than the metallic material of the plurality of tubes and the plurality of fins (this is dependent on the tubes that the device is used on and considered intended use).
Krowech is silent on wherein the wedge is made of a composite material, wherein the wand is configured to spray a blasting media propelled by pressurized air, wherein the composite material i
Caussau teaches a steam generator insert made of metal coated with carbon fiber (Col. 2 lines 51-56). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech with the teachings of Caussau to provide wherein the wedge is made of a composite material. Doing so would prevent damage to the tubes when the device is inserted.
Hong teaches wherein the second wand shoots a blasting material (Paragraphs 0014 and 0056). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech with the teachings of Hong to provide wherein the second wand shoots dry ice. Doing so would allow the device to be cleaned at a colder initial temperature and provide cleaning material that is easy to clean up. It is unclear what the carrier is for the dry ice so Kim has been provided to teach carrier for dry ice.
Kim teaches using pressurized air as a carrier for dry ice (Paragraph 0012). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech with the teachings of Kim to provide a high pressure air as a carrier gas. Doing so would allow the dry ice to be sprayed with a cheap carrier gas. 
Regarding claim 2, Krowech teaches wherein the elongate wedge is at least two inches in height (Paragraph 0047).
Krowech is silent on wherein the elongate wedge is at least six inches in height. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the height of the wedge to be at least six inches in height since such a modification would increase the ability to spread tubes dependent on the type of tubes and the spacing of the tubes that need to be spread and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 3, Krowech teaches wherein the elongate wedge is at least two inches in height (Paragraph 0047).
Krowech is silent on wherein the elongate wedge is at least eight inches in height. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the height of the wedge to be at least eight inches in height since such a modification would increase the ability to spread tubes dependent on the type of tubes and the spacing of the tubes that need to be spread and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 4, Krowech teaches wherein the elongate wedge is at least one-half inch in width (Paragraph 0046).
Regarding claim 5, Krowech teaches wherein the elongate wedge is at least one inch in width (Paragraph 0046).
Regarding claim 6, Krowech teaches wherein the elongate wedge is at least three-and-a-half feet in length (Paragraph 0045).
Regarding claim 7, Krowech teaches wherein the elongate wedge is at least four feet in length (Paragraph 0045).
Krowech is silent on wherein the elongate wedge is at least five feet in length. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the height of the wedge to be at least eight inches in height since such a modification would allow the device to be used in larger boilers or steam generators doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 14, Krowech teaches a first blowing wand configured to push debris forward; and a second shooting wand that shoots a liquid or a gas (20 and 40, Figures 2 and 3).
Regarding claim 15, Krowech is silent on wherein the second wand shoots the liquid or the gas at an angle of at least 30 degrees relative to channel. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a spray of approximately 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. This angle would also change dependent on the type of steam generator or boiler the device was used upon and the desired to clean different areas of the steam generator or boiler. It is further noted that Applicant has stated that any angle works equally well for this angle (Paragraphs 0011 of the present Application).
Regarding claim 16, Krowech is silent on wherein the second wand shoots dry ice.
Hong teaches wherein the second wand shoots dry ice (Paragraphs 0014 and 0056). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech with the teachings of Hong to provide wherein the second wand shoots dry ice. Doing so would allow the device to be cleaned at a colder initial temperature and provide cleaning material that is easy to clean up. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krowech in view of Caussau, Hong, Kim, and U.S. Patent 8002902 to Krowech (Krowech902).
Regarding claim 10, Krowech teaches wherein the wand further comprises: a first end (end opposite 46 in Figure 3); a second end opposite the first end (end with 46, Figure 3); and an exit located at the second end (shown in Figure 3).
Krowech is silent on a handle mounted to the first end and wherein the exit is configured to spray one of a liquid or a gas at an angle of approximately 45 degrees relative to the channel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a spray of approximately 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. This angle would also change dependent on the type of steam generator or boiler the device was used upon and the desired to clean different areas of the steam generator or boiler. It is further noted that Applicant has stated that any angle works equally well for this angle (Paragraphs 0011 of the present Application).
Krowech902 teaches a handle mounted to the first end (28, Col. 2 lines 38-44). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech with the .

Claims 9, 12, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krowech in view of Caussau, Hong, Kim, and Comparing Nylon FDM materials: Which is better? to Schwartz (Schwartz).
Regarding claims 9, 12, and 21, Krowech is silent on wherein the wedge is made of a high strength carbon fiber nylon.
Schwartz teaches Nylon 12CF as a material that is an alternate to maetal tooling with flexural strength. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech with the teachings of Schwartz to change the material of the wedge to Nylon 12CF. Doing so would increase the strength of the material, be an alternative to metal, and would also be softer than metal.
Regarding claim 13, Krowech is silent on wherein the wedge is made of nylon 12CF.
Schwartz teaches Nylon 12CF as a material that is an alternate to maetal tooling with flexural strength. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech with the teachings of Schwartz to change the material of the wedge to Nylon 12CF. Doing so would increase the strength of the material, be an alternative to metal, and would also be softer than metal.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krowech902 in view of Coussau, U.S. PGPUB 20080022949 to Harth (Harth), Hong, and Kim.
Regarding claim 18, Krowech902 teaches inserting a first elongate wedge having a first width, a first length, and a first height, between the plurality of tubes to spread the plurality of tubes to form a channel therebetween (shown in Figure 13); inserting a wand into the channel (shown in Figure 19); and spraying a liquid or a gas through the wand to clean the plurality of tubes (shown in Figure 19); wherein the elongate wedge contacts the plurality of tubes about an extended surface area (shown in Figure 13); 
Krowech is silent on the metal tubes of the device and wherein the composite is a softer material than the metallic material of the plurality of tubes and spraying a blasting media using pressurized air.
Harth teaches metal tubes (Paragraph 0002). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech902 with the teachings of Caussau to provide metal tubes. Doing so would increase the heat transfer of the device and be similar to a basic steam generator structure.
Caussau teaches a steam generator insert made of metal coated with carbon fiber (Col. 2 lines 51-56). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech902 with the teachings of Caussau to provide wherein the wedges are made of a composite material; wherein the composite material is a softer material than the metallic material of the plurality of tubes. Doing so would prevent damage to the tubes when the device is inserted.
Hong teaches wherein the second wand shoots a blasting material (Paragraphs 0014 and 0056). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech902 with the teachings of Hong to provide wherein the second wand shoots dry ice. Doing so would allow the device to be cleaned at a colder initial temperature and provide cleaning material that is easy to clean up. It is unclear what the carrier is for the dry ice so Kim has been provided to teach carrier for dry ice.
Kim teaches using pressurized air as a carrier for dry ice (Paragraph 0012). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech902 with the teachings of Kim to provide a high pressure air as a carrier gas. Doing so would allow the dry ice to be sprayed with a cheap carrier gas. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krowech902 in view of Coussau, Harth, and Hong.
Regarding claim 20, Krowech902 is silent on comprising the step of spraying a quantity of dry ice through the wand to an exit to clean the plurality of tubes; wherein the exit sprays the quantity of dry ice at an angle of at least 30 degrees relative to the channel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a spray of at least 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. This angle would also change dependent on the type of steam generator or boiler the device was used upon and the desired to clean different areas of the steam generator or boiler. It is further noted that Applicant has stated that any angle works equally well for this angle (Paragraphs 0011 of the present Application).
Hong teaches wherein the second wand shoots dry ice (Paragraphs 0014 and 0056). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Krowech902 with the teachings of Hong to provide wherein the second wand shoots dry ice. Doing so would allow the device to be cleaned at a colder initial temperature and provide cleaning material that is easy to clean up. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/9/21